10

ald,

12

13

14

LS

16

17

18

19

20

21

22

23

24

20

26

27

28

Case 2:19-cr-00635-FMO Document1 Filed 10/18/19 Pagelof6 Page ID#:1

 

FILED
CLERK, U.S. DISTRICT COURT

 
  

CENTRAL DISTRICT OF CALIFORNIA
DEPUTY

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

October 2019 Grand Jury

UNITED STATES OF AMERICA, CR 1 9 _ 0 0 6 4 b £0
Plaintiff, INDICTMENT
Vv. [26 U.S.C. § 5861(d): Possession
of Unregistered Firearms;
JONATHAN ZUNIGA, 26 U.S.C. 5861(i): Possession of a
aka “Happy,” Firearm Not Identified by a Serial
Number; 26 U.S.C. § 5872 and
Defendant. 28 U.S.C. § 2461(c): Criminal
Forfeiture |

 

 

 

 

The Grand Jury charges:
COUNT ONE
[26 U.S.C. § 5861 (d) ]

On or about August 8, 2019, in Los Angeles County, within the
Central District of California, defendant JONATHAN ZUNIGA, also known
as “Happy,” knowingly possessed a firearm, namely, a GSG model 522,
.22 LR caliber rifle, with a barrel less than 16 inches in length,
bearing serial number A528855, which defendant ZUNIGA knew to be a
firearm and short-barreled rifle, as defined in Title 26, United

States Code, Sections 5845(a)(3) and 5845(c), and which had not been

 
10

11

12

13

14

15

16

17

18

19

20

a1

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00635-FMO Document 1 Filed 10/18/19 Page 2 of 6 Page ID #2

registered to defendant ZUNIGA in the National Firearms Registration
and Transfer Record as required by Chapter 53, Title 26, United

States Code.

 
10

Li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00635-FMO Document1 Filed 10/18/19 Page 30f6 Page ID#:3

COUNT TWO
[26 U.S.C. § 5861 (d)]

On or about August 8, 2019, in Los Angeles County, within the
Central District of California, defendant JONATHAN ZUNIGA, also known
as “Happy,” knowingly possessed a firearm, namely, a firearm
silencer, bearing no serial number, which defendant ZUNIGA knew to be
a firearm and a silencer, as defined in Title 26, United States Code,
Section 5845(a)(7) and Title 18, United States Code, Section
921 (a) (24), and which had not been registered to defendant ZUNIGA in
the National Firearms Registration and Transfer Record as required by

Chapter 53, Title 26, United States Code.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00635-FMO Document1 Filed 10/18/19 Page 4of6 Page ID #:4

COUNT THREE
[26 U.S.C. § 5861 (i) ]

On or about August 8, 2019, in Los Angeles County, within the
Central District of California, defendant JONATHAN ZUNIGA, also known
as “Happy,” knowingly possessed a firearm, namely, a firearm
silencer, which defendant ZUNIGA knew to be a firearm and a silencer,
as defined in Title 26, United States Code, Section 5845(a)(7) and
Title 18, United States Code, Section 921(a) (24), and which did not
bear a serial number, as required by Chapter 53, Title 26, United

States Code.

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00635-FMO Document1 Filed 10/18/19 Page5of6 Page ID#:5

FORFEITURE ALLEGATION
[26 U.S.C. § 5872, and 28 U.S.C. § 2461 (c)]

1. Pursuant to Rule 32.2 of the Federal Rules of Criminal
Procedure, notice is hereby given that the United States of America
will seek forfeiture as part of any sentence, pursuant to Title 26,
United States Code, Section 5872 and Title 28, United States Code,
Section 2461(c), in the event of the defendant’s conviction of any of
the offenses set forth in any of Counts One, Two, or Three of this
Indictment.

2. The defendant, if so convicted, shall forfeit to the United
States of America the following:

(a) All right, title, and interest in any firearm involved
in any such offense, including but not limited to the following which
were seized on August 8, 2019:

1. One GSG model 522, .22 LR caliber rifle, with a
barrel less than 16 inches in length, bearing serial number A528855;
2. One firearm silencer, with no serial number; and

(b) To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraph (a).

3. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), the
defendant, if so convicted, shall forfeit substitute property, up to
the value of the property described in the preceding paragraph if, as
the result of any act or omission of the defendant, the property
described in the preceding paragraph or any portion thereof
(a) cannot be located upon the exercise of due diligence; (b) has
been transferred, sold to, or deposited with a third party; (c) has

5

 
10

tea

12

13

14

15

16

17

18

19

20)

Zu.

22

23

24

29

26

Zl

28

 

 

Case 2:19-cr-00635-FMO Document1 Filed 10/18/19 Page 6of6 Page ID #:6

been placed beyond the jurisdiction of the court; (d) has been
substantially diminished in value; or (e) has been commingled with

other property that cannot be divided without difficulty.

A TRUE BILL

‘5 /

 

Foreperson

NICOLA T. HANNA
United States Attorney

Fonte Peo

BRANDON D. FOX
Assistant United States Attorney
Chief, Criminal Division

JUSTIN R. RHOADES

Assistant United States Attorney
Chief, Violent and Organized
Crime Section

JEFFREY MITCHELL

Assistant United States Attorney
Deputy Chief, Violent and
Organized Crime Section

JOSEPH D. AXELRAD

Assistant United States Attorney
Violent and Organized Crime
Section

 
